OPINION DENYING A MOTION POE A EEHEAEING.
The opinion of the court was delivered by
Smith, J.:
The motion for a rehearing is denied. Should the case again be tried the plaintiff is entitled to her election to have specific performance of the contract so far as it is found to have been within the power of defendant Starr to perform it on the day the tender of payment was made. And, if it be found that Starr could only convey a part of the land he contracted to convey, she is entitled to have the purchase-price of such part apportioned. Or, if she so elects, she should recover damages for the entire failure to perform the conditions of the contract on the part of Starr. (See Gray v. Crockett, 35 Kan. 66, 686, 10 Pac. 453, 12 Pac. 129; Henry v. McKittrick, 42 Kan. 485, 22 Pac. 576.)